Citation Nr: 1311998	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cardiac disability.

2.  Entitlement to service connection for phrenic nerve paralysis.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiac disability.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for phrenic nerve paralysis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1976.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for atrial fibrillation as new and material evidence had not been submitted and denied entitlement to service connection for a phrenic nerve injury.

In a June 2010 statement (VA Form 21-4138), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He subsequently clarified that he wished to attend a Board hearing before a Veterans Law Judge at the RO by videoconference.

The Veteran testified before the undersigned at a September 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The February 2009 rating decision from which the current appeal originates only denied the Veteran's petition to reopen the claim of service connection for a cardiac disability and denied entitlement to service connection for phrenic nerve paralysis.  The Veteran subsequently contended that he was entitled to benefits under the provisions of 38 U.S.C.A. § 1151 for a cardiac disability and phrenic nerve paralysis, but no rating decision denying the 1151 claim was ever issued. Nevertheless, the RO included the laws pertaining to 38 U.S.C.A. § 1151 claims and a discussion as to why the Veteran was not entitled to benefits under that statute for his cardiac disability and phrenic nerve paralysis in a May 2010 statement of the case.  In his June 2010 substantive appeal (VA Form 9), the Veteran again contended that he was entitled to benefits under 38 U.S.C.A. § 1151 and the RO further explained why he was not entitled to such benefits in an April 2011 supplemental statement of the case.  Also, during the September 2011 hearing, the Veteran provided testimony pertinent to his 1151 claim and the undersigned acknowledged that consideration would be given to whether benefits were warranted under the provisions of 38 U.S.C.A. § 1151.

Thus, since both the RO and the Board have taken actions that would lead the Veteran to believe that the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiac disability and phrenic nerve paralysis are on appeal, the Board will accept jurisdiction over these issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A December 2010 VA cardiology outpatient treatment note reflects that the Veteran was to be seen for follow up cardiac treatment in 3 months.  The most recent VA treatment records in the claims file are from the VA Tennessee Valley Healthcare System and are dated to December 2010.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.  As records pertaining to treatment for a cardiac disability are directly relevant to the service connection and 1151 claims for a cardiac disability and as the Veteran contends that his current phrenic nerve paralysis is related to cardiac surgery, any additional VA treatment records pertaining to a cardiac disability and phrenic nerve paralysis must be obtained.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, a review of the Veteran's claims file reveals that he has received treatment for his cardiac and phrenic nerve disabilities from Dr. Barry, Vanderbilt University Medical Center, Dr. Teague, Dr. Hall, Dr. Bruton, East Tennessee Pulmonary Associates, and an unidentified pulmonary rehabilitation facility in Knoxville, Tennessee.  In August 2009, he submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for treatment provided by Dr. Teague, Dr. Hall, and Dr. Bruton. 

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  Although the Veteran has submitted some treatment records from some of the above identified treatment providers, these steps have not yet been taken with regard to any additional private treatment records and the evidence reflects that additional records may be available.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a cardiac disability and a phrenic nerve/lung disability from the VA Tennessee Valley Healthcare System from December 2010 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to identify the location and name of any private medical facility where he has received post-service treatment for a cardiac disability and a phrenic nerve/lung disability (to include the dates of any such treatment) and to complete authorizations for VA to obtain all records of his treatment for a cardiac disability and a phrenic nerve/lung disability from Dr. Barry, Vandberbilt University Medical Center, Dr. Teague, Dr. Hall, Dr. Bruton, East Tennessee Pulmonary Associates, and from any other sufficiently identified private treatment provider.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran shall be notified of the identity of the putative records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he shall be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


